Citation Nr: 1520480	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-39 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from July 3, 2009, through July 10, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran had active military service from April 1974 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) VA Medical Center in Gainesville, Florida.

In August 2010 the Veteran requested a hearing before a Veterans Law Judge of the Board at his local VA office.  The Veteran was scheduled for a hearing in August 2011 and was notified in a letter dated in July 2011.  A Report of Contact, dated in July 2011, indicates that the Veteran requested to cancel his hearing.  The Veteran subsequently did not appear for the hearing.  As the Veteran cancelled his hearing and has not requested another hearing, the Board finds the request for a hearing withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is not service connected for any disabilities.  He received unauthorized private medical treatment from July 1, 2009, through July 10, 2009.  On July 1, 2009, the Veteran was admitted to the Leesburg Regional Medical Center by ambulance with chest pain.  The Veteran reports that the next day he underwent a stress test and, thereafter underwent a cardiac catheterization.  He underwent a coronary artery bypass surgery on July 6, 2009, and was discharged from the hospital on July 10, 2009.  The discharge note indicates that the Veteran was medically stable the day after the surgery; however, also indicates that the Veteran was still on medications and had a chest tube at that time.

A July 1, 2009, treatment note indicates that the Veteran's possible anxiety-related substernal chest pain was resolved prior to EMS arrival.  In addition, another treatment record indicates that myocardial infarction was ruled out.  However, the discharge summary states that the Veteran's principle diagnoses included acute myocardial infarction.  

Any VA records regarding the Veteran dated from July 1, 2009, to July 10, 2009, are not associated with the claims file.

A VA note dated July 1, 2009, indicates that the Veteran reported that he was having pain, that his boss called EMS and that he is going to ORMC.  He reported that he would call the VA when he got there.

A narrative record associated with the claims file indicates that the VA was notified on July 2, 2009, that the Veteran was in the emergency room at Leesburg Regional Medical Center on July 1, 2009, with a diagnosis of chest pain.

Treatment records reveal that the Veteran underwent a cardiac catheterization on July 2, 2009.

A narrative record associated with the claims file indicates that in September 2009 the hospital disagreed with the date of stabilization and stated that with the Veteran's history of unstable angina and cardiac catheterization revealing severe three vessel disease, the Veteran was not stable enough to transfer or discharge until a bypass was done.  There would have been a significant risk for a major myocardial infarction.  

A second medical review dated in October 2009 indicates that the Veteran waited four days for a cardiac catheterization and that if this was an urgent procedure, it should have been done on day one or two. 

Another second medical review, dated the same day in October 2009, indicates that the Veteran underwent a catheterization on July 2, 2009, and coronary artery bypass graft on July 6, 2009, and there was no clear reason for the delay of the coronary artery bypass graft.  This statement also indicated that VA was available.  

VA approved payment of the Veteran's unauthorized medical expenses for July 1 and July 2, 2009.

In a Report of Contact dated in July 2011, the Veteran reported that his medical bill was paid by either Social Security or the VA.  Thus, raising questions of whether there is still any amount of the bill that remains unpaid, for which the Veteran seeks reimbursement and whether the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  On remand, the Veteran must be asked to clarify his statement.

In addition to the uncertainty of whether the Veteran had other coverage and any bill has been satisfied, there is a discrepancy between the two VA medical evaluators in October 2009.  The significance of a four day delay in undergoing the coronary artery bypass surgery is unclear.  As such, it is necessary to obtain VA medical opinion regarding when the Veteran was stable for transfer.

The VA medical evaluator indicates that VA was available; however, the basis of this statement is unknown.  As such, it is necessary obtain all records from VA regarding the Veteran that are dated July 3, 2009, to July 10, 2009.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that the Veteran clarify his statement from July 2011 that his medical bills were paid by Social Security or VA.  Specifically, are there any bills outstanding for which he or the provider is claiming reimbursement and is he covered under a health-plan contract.  

2.  Obtain VA records dated from July 3, 2009, to July 10, 2009, to determine whether a request was made by Leesburg Regional Medical Center to transfer the Veteran to the VA, and the answer to such request.

3.  After the requested records have been obtained, and if it is determined that there are still outstanding expenses for which either the Veteran or provider are seeking reimbursement, forward the claims file to an appropriate VA examiner to determine the following:

At what point following the hospitalization of the Veteran at Leesburg Regional Medical Center in July 2009, could he have been transferred (1) from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment, or (2) could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment.  If the Veteran was not considered to be stable for transfer at any time during the hospitalization, such should be stated.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

